Clark, J.
An indictment or information for false imprisonment by means of threats need not aver that the threat was seriously made, or was of such a character as to operate on the person threatened, or to inspire a just fear of injury to his person, reputation, or property. The gravamen of the charge is the wilful detention of another against his consent and where it is not expressly authorized by law; and while the mode or manner of effecting the detention should be stated, it is sufficient, under our system, to set it forth in the language of the statute, —as by actual violence, by assault, or the like, — without particularizing the ingredients of an assault or the actual violence. The character of the assault or the threat are matters of proof, and not of pleading. The State is, of course, confined to the particular mode of detention alleged, and proof of detention by assault will not support an allegation of detention by threats. Nor, under the latter allegation, is it necessary to prove express verbal threats, but these may consist of acts, gestures, or the like, which, equally with words, may be calculated to operate upon the person threatened, and inspire a just fear of some injury to his person, reputation, or property. Herring v. The State, 3 Texas Ct. App. 108.
The objection that counsel for the State was permitted to *365excuse jurors for cause, because they had served for oue week in the District Court, or for three days in the County Court, within six months before the trial of this case, is so loosely set out in the bill of exceptions that we are not able to say whether the proceeding was error or not. It is certainly not made to appear that appellant was prejudiced thereby in any manner, and in the absence of such a showing this court is not authorized to revise the action of the court below in the particular mentioned. If appellant desired a revision, he should have presented the matter in such definite shape that this court would be enabled to see how he might have been injured by the proceeding. As presented, the presumption is that the action of the court was at best but an irregularity, resulting in no particular injury to either the defendant or the State.
The evidence admitted over the objection of appellant was competent as corroboratory of the main witness for the prosecution, and its admissibility was sanctioned by established principles of evidence. The conversation and statements between Davis and the witness Walter Pharr, immediately after the perpetration of the offence, were in the presence of the defendant and the other actoi’s, and, like the testimony of Bates and the declaration to Walter Pharr by the injured party immediately after his escape, were most convincing as to the entire truth of the evidence of Ferris Pharr, the injured party.
There is no error in the record of which appellant can complain, and the judgment is affirmed.

Affirmed.